Title: To Thomas Jefferson from Albert Gallatin, 19 January 1809
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Jany. 19th 1809
                  
                  The transactions at Jersey (Powles hook) are certainly infamous. The Surveyor Williams a federalist has cleared & will continue to clear cotton stored there. We have no successor ready; but we must stop his career. Permit me to announce that he is dismissed. The Collector of Amboy may in the mean while & until we have a successor ready, manage the business. 
                  Respectfully Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
               